DETAILED ACTION
This action is a response to the communication received on 3/10/2021. Examiner acknowledges the amendments made to claims 1-7 and the addition of new claims 8-10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/10/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “relating” in lines 15 and 18. This makes the claim unclear because it is unknown if the information is about the physical stimulus/behavior type event or one of its many derivatives.
Claims 2-6 and 8 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 7 recites the term “relating” in line 4, 12, and 16. This makes the claim unclear because it is unknown if the information is about the physical stimulus/behavior type event or one of its many derivatives.
Claims 9 and 10 inherit the deficiencies of claim 7 and are likewise rejected.
Claim 8 recites the term “represent” in lines 2 and 3. It is not clear if the information or output signal are analog signals or something else that holds the place of the analog signal.
Claim 8 recites “respective analog signals” in line 3. It is not clear if this is a new instance or the same instance mentioned in line 2 of the claim.
 Claim 9 recites the term “represent” in lines 1 and 2. It is not clear if the information or output signal are analog signals or something else that holds the place of the analog signal.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As currently written, claim 1 requires a motor response module, an electrical processing module, . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s amendments have introduced new 112 issues in the claims.
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, while the device as described in Applicant’s specification is clearly different than the applied art, the device claimed is not. Applicant points out that the device usage of analog signals. However the claims as written do not specifically reflect that difference. The body of the claim makes no mention of analog signals.  In addition, usage of the term “relating to” with regards to the information in the claim could make it so that the information is in a digital format but can still relate to analog information. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analog signal limitations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0177065 (Ghajar).
In regards to claim 1, Ghajar discloses a cognition and motor timing diagnosis training system and method (see title and abstract).  Ghajar discloses a system with sensors and actuators (see figures 3 and 4 and paragraphs 29-39). Ghajar discloses in paragraph 29 how the systems take inputs and present stimuli to the subject where electromechanical, auditory, or visual sensors or EEG sensors can be used. This suggests the presence of an electrical oscillation processing module (required for an EEG), light processing module (required for a visual sensor), and a motor response processing module (required for mechanical and electromechanical sensors). In addition, the computer (102) would contain a power feed and control module that would have power switches, power input and fuses that distribute electricity to the computer hardware because those are standard computer components. The modular device would also be configured to 
receive first input information relating to at least one physical stimulus to a subject, the first input information to be processed by at least one of the electrical oscillation processing module or the light processing module (required function due to EEG and visual sensor);

generate at least one output signal based on the first input information processed by the at least one of the electrical oscillation processing module or the light processing module (output signal is generated from processed EEG signal – paragraph 29); and
generate another output signal based on the second input information processed by the motor response processing module (see paragraph 20 – signal is required to show the graph on a display of the behaviors).
Note that there is no clarification as to what the output signals are, only that they are based on the first and second input information.
In regards to claim 2, Ghajar discloses the limitations of claim 1. Because Ghajar discloses the claimed modules, Ghajar meets the limitations of the claim.

Allowable Subject Matter
Claims 3-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 3, 4, and 6, the prior art of record does not teach or suggest a device, as claimed by Applicant, wherein the motor response processing module, electrical processing module, or light processing module is configured to respond with square waves based on a switch position, detected electrical oscillation duration, or light event duration.
Claim 5 is dependent on allowable matter from claim 4 and would be allowable once the 112 rejections are overcome.
In regards to claim 7, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of 
generating a plurality of square wave trigger signals, each with a same duration as at least one of the physical light-type events, the electrical oscillations, or the behavioral type motor responses; and 
transmitting the square wave trigger signals to a digital electroencephalogram apparatus through AC or DC channels;
wherein a first one of the plurality of the square wave trigger signals is based on the received information containing at least one of the physical light-type events or the electrical oscillations, the at least one of the physical light-type events or the electrical oscillations corresponding to at least one physical stimulus presented to the subject, and a second one of the plurality of the square wave trigger signals is based on the received information containing to the behavioral type motor responses from the subject.
In regards to claim 8, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the received first input information and second input information are respective analog signals, and wherein the generated at least one output signal and another output signal are respective analog output signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791